Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              21-MAR-2019
                                                              09:14 AM
                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                 KŌKUA COUNCIL FOR SENIOR CITIZENS,
                   an unincorporated association,
                   Petitioner/Plaintiff-Appellant,

                                    vs.

      DIRECTOR OF THE DEPARTMENT OF HEALTH, STATE OF HAWAII,
                  Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 16-1-1421-07)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Kōkua Council for Senior
Citizens’ application for writ of certiorari1 filed on
February 4, 2019, is hereby rejected.
          DATED: Honolulu, Hawaii, March 21, 2019.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson


     1
            The circuit court in this case noted the dense nature of
Plaintiff-Appellant Kōkua Council for Senior Citizens’ filings, and reminded
its counsel to comply with Rule 3 of the Rules of the Circuit Courts of the
State of Hawaii. It appears Kōkua Council for Senior Citizens’ Application
for Writ of Certiorari is not in compliance with Hawaii Rules of Appellate
Procedure Rule 32, subsections (a) and (b). Counsel is cautioned that future
filings not in compliance with court rules may be stricken.